
	
		III
		112th CONGRESS
		1st Session
		S. RES. 235
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Ms. Mikulski (for
			 herself, Mr. Sanders, and
			 Ms. Snowe) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating 2011 as “The Year of the Family
		  Caregiver”.
	
	
		Whereas there are more than 65,000,000 people in the
			 United States serving as family caregivers for a family member or friend with a
			 disability, chronic illness, or the frailties associated with old age;
		Whereas family caregivers in the United States are family,
			 friends, partners, and neighbors who choose to provide care out of feelings of
			 love or a sense of duty;
		Whereas family caregivers deal with significant medical
			 and psycho-social issues that require complex care management and coordination
			 with numerous medical providers;
		Whereas family caregivers provide 80 percent of all
			 long-term care services in the United States;
		Whereas despite the physical, psychological, and financial
			 hardship that caregivers endure, these individuals provide high-quality
			 services that bring countless benefits to their care recipients and to society;
			 and
		Whereas the people of the United States should acknowledge
			 the vital role of family caregivers, enable such caregivers to live healthier,
			 less stressful lives, and enhance the ability of family caregivers to improve
			 the health and well-being of those that they care for: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the
			 year 2011 as the 11-year anniversary of the National Family Caregiver Support
			 Program;
			(2)applauds the
			 Administration on Aging and national and community based organizations that
			 support family caregivers;
			(3)applauds the
			 family, friends, partners, and neighbors who provide long-term care services;
			 and
			(4)designates 2011
			 as “The Year of the Family Caregiver”.
			
